Citation Nr: 1757238	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  12-17 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1805 for an individual suffering from spina bifida whose biological father was a Vietnam veteran.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1973, including service in the Republic of Vietnam from July 1967 to December 1967.  The Veteran is deceased.  The appellant is the Veteran's biological child.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The case is currently under the jurisdiction of the VA RO in Chicago, Illinois.

In August 2016, the appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to benefits under 38 U.S.C. Chapter 18 based on her father's active service in the Republic of Vietnam.  She testified at the August 2016 Board hearing that she was first diagnosed with spina bifida as a child, and was again diagnosed with the condition in 2008.  She indicated that records relating to her treatment for spina bifida as a child are not available.

VA will provide certain benefits, including monthly monetary allowance, for an individual who suffers from a form or manifestation of spina bifida other than spina bifida occulta and whose biological father is a Vietnam veteran.  See 38 U.S.C. §§ 1802, 1805 (2012); 38 C.F.R. § 3.814 (2017).  As noted in the Introduction, the Veteran is a Vietnam veteran and the appellant is his biological child.  Thus, benefits under 38 U.S.C. § 1805 and 38 C.F.R. § 3.814 may be granted in this case if the appellant shows that she suffers from a form or manifestation of spina bifida other than spina bifida occulta.

In that regard, a review of the medical treatment evidence of record reveals that the appellant was seen in early October 2008 for complaints of Bell's palsy with symptoms that included drooping on one side of the face.  An MRI of the brain conducted in October 2008 showed an abnormal enhancement of the right cranial nerve, which was considered to be consistent with the clinical impression of Bell's palsy.  The MRI also showed an apparent arterial venous malformation involving the posterior fossa with possible venous varix or aneurysm.  Correlation with a neurological consultation and consideration for standard catheter neural angiogram was recommended.  A CT of the head also conducted in October 2008 showed a vascular malformation in relation to left cerebellum, which was thought to most likely represent a developmental venous anomaly.

In November 2008, a consulting physician reviewed the October 2008 MRI and CT and provided an assessment of "Neural tube defects of autonomic regulatory system (dysautonomia), brain stem, and spinal cord (spina bifida).  Vascular abnormality of the left posterior fossa, probably more likely than not a developmental venous anomaly, but some of the features not typical for that, and therefore I recommend that we proceed with a diagnostic cerebral angiography."  The consulting physician further indicated that the appellant should return after the diagnostic cerebral angiography to review the results of that procedure and to discuss any further treatment, if necessary.

The appellant underwent the recommended diagnostic cerebral angiogram in December 2008, which revealed a left superior cerebellar hemispheric developmental venous anomaly, determine to be a normal anatomic variant; a normal bilateral common carotid; and a left ophthalmic artery origin from the cavernous segment, determined to be a normal anatomic variant.  The report for the diagnostic cerebral angiogram report does not mention spina bifida or any other neural tube defect.  Furthermore, the record does not show any follow-up visits with the consulting physician regarding the results of the diagnostic carotid angiogram.  Subsequent medical treatment records do not show complaint of, treatment for, or diagnosis of spinal bifida or other neural tube defect, and show that the appellant had normal neurological findings and normal gait on examination.

Given the normal findings in the December 2008 diagnostic cerebral angiogram report and the lack of subsequent records confirming the consulting physician's November 2008 assessment of neural tube defect of the spinal cord, the Board finds that the record is very unclear as to whether the appellant has spina bifida.  

In light of the Veteran's statements, to insure accuracy, the Board finds that a VA examination would be helpful in determining whether the appellant is entitled to benefits under 38 U.S.C. § 1805 and 38 C.F.R. § 3.814.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the appellant an examination by a clinician qualified to provide the information requested below.  The record must be made available to and reviewed by the clinician selected.  Any tests and evaluations deemed necessary by the clinician should be performed.


Following a review of the record and an examination of the appellant, the examiner is asked to state whether the appellant has a diagnosis of any form or manifestation of spina bifida other than spina bifida occulta.  

In so doing, the clinician should note that, for purposes of title 18 benefits, the term "spina bifida" refers to a defective closure of the bony encasement of the spinal cord, but does not include other neural tube defects such as anencephaly and encephalocele.  See VAOPGCPREC 5-99.  

However, the phrase "any forms and manifestation of spina bifida", as used in 38 C.F.R. § 3.814, is not limited to spina bifida per se.  

Instead, other conditions, with the exception of spina bifida occulta, could potentially be included as a form or manifestation of spina bifida.  See Jones v. Principi, 16 Vet. App. 219 (2002).

The clinician must indicate that the record was reviewed.  Any conclusion reached must be supported by appropriate rationale and must reflect consideration of the treatment records dated from October 2008 to December 2008, specifically to include the MRI and CT reports dated in October 2008; the consulting physician's November 2008 note and assessment of "Neural tube defects of autonomic regulatory system (dysautonomia), brain stem, and spinal cord (spina bifida)"; and the December 2008 diagnostic cerebral angiogram report.

2.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether benefits under 38 U.S.C. § 1805 may be granted.  If any benefit sought remains denied, furnish the appellant and her representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

